                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF UTAH, NORTHERN DIVISION


 UNITED STATES OF AMERICA,                         ORDER AND MEMORANDUM
                                                   DECISION
                        Plaintiff,
 v.
                                                   Case No. 1:17-cr-0084-DB
 DARRELL WASHINGTON,
                                                   District Judge Dee Benson
                        Defendant.


       Before the court is Defendant Darrell Washington’s motion to compel the government to

produce background and other identifying information about the confidential informant (CI) used

in this case (Dkt. No. 87), which the government has declined to produce without a court order.

Defendant argues that the CI in this case is “the only material witness who can testify about

critical facts about his interactions with Mr. Washington as charged in Counts 5 and 6” because

“he was the only testifying witness present” when those interactions took place. Accordingly,

the CI’s background/identifying information is both required under Brady v. Maryland, 373 U.S.

83 (1963) and necessary to protect the Defendant’s right to confront the witnesses against him at

trial. (Dkt. Nos. 87, 99.) The government in its opposition asks the court to deny Defendant’s

motion to disclose the CI’s “name/identifying information to Defendant” because of “the actual

threat to the cooperating witness’s safety.” (Dkt. No. 91.)

       “[T]he informer's privilege is in reality the Government's privilege to withhold from

disclosure the identity of persons who furnish information of violations of law to officers

charged with enforcement of that law.” Roviaro v. United States, 353 U.S. 53, 59 (1957).

However, “[w]here the disclosure of an informer's identity, or of the contents of his

communication, is relevant and helpful to the defense of an accused, or is essential to a fair
determination of a cause, the privilege must give way.” Id. at 60. Resolving this issue requires

the court to balance “the public interest in protecting the flow of information against the

individual’s right to prepare his defense.” Id. at 62. While the Confrontation Clause “ensures

the defendant the opportunity to engage in effective cross examination of the witnesses against

him, . . . it does not include the power to require the disclosure of any and all information that

might be useful in contradicting unfavorable testimony.” Tapia v. Tansy, 926 F.2d 1554, 1559

(10th Cir. 1991).

       The government provides compelling arguments regarding the serious risk that disclosing

this identifying information to Defendant poses to the CI’s safety. The court finds the following

arguments particularly persuasive regarding the threat to the CI’s safety: 1) Defendant has a

reputation for violence and threats of violence among law enforcement; 2) Disclosure of the

CI’s name and identifying information to Defendant would likely result in disclosure of that

information to other defendants and associates of Defendant because they are housed together; 3)

Those defendants have apparently been involved in “shootings and other violent acts”; 4) The CI

and his family are from this area; and 5) ATF has already had to move the CI twice during the

pendency of this case for safety concerns. (Dkt. No. 91 at 5-6.)

       The government further argues that if it provides Defendant with “sufficient background

information on the anonymous witness (e.g., criminal history, nationality, etc.), then withholding

the witness’s name or address does not necessarily deprive the defendant of the opportunity for

effective cross-examination . . . .” (Dkt. No. 91 at 7.) Defendant persuasively responds by citing

the recent Berry case (a companion case involving the same CI as this case), which held that

while such background information “may be sufficient to permit an adequate cross-

examination,” disclosure of the CI’s name and address to counsel was necessary because it




                                                                                                     2
“could reveal additional background information.” Dkt. No. 99 at 3-4; United States v. Berry,

No. 1:17-CR-00086-TC, 2018 WL 4327917, at *2 (D. Utah Sept. 10, 2018). Accordingly, Judge

Campbell in that case issued an Order and Memorandum Decision requiring the government to

“produce the confidential informant’s name and identifying information to counsel for Mr.

Berry.” (Id. at *3). Defendant also persuasively contends that “a protective order like the one

Judge Campbell issued strikes the appropriate balance between Mr. Washington’s right to have

this information and the government’s interest in protecting its witness.” (Dkt. No. 99 at 4.)

Defendant has no objection to the court directing the government to provide this information to

counsel pursuant to a protective order prohibiting further disclosure to the client, as in Berry.

(See id. at 1.)

          The court finds that the ruling in Berry issued by Judge Campbell is directly applicable to

Defendant’s motion before the court, and the court hereby adopts and incorporates the reasoning

set forth therein to reach the same outcome.

                                               ORDER

          For the foregoing reasons, IT IS HEREBY ORDERED that the government must disclose

the CI’s name and identifying information to Mr. Washington’s defense counsel, but not to

others.

          IT IS FURTHER ORDERED that counsel for Mr. Washington must keep the CI’s

identity and address confidential. This protective order prohibits defense counsel from

disclosing this information to the defendant Mr. Washington or other third parties. Counsel may

only share the CI’s name and identifying information with investigators, and must ensure that

those investigators also keep the CI’s identity and identifying information confidential.




                                                                                                    3
Signed February 4, 2019.

                           BY THE COURT


                           ________________________________________
                               District Judge Dee Benson




                                                                      4
